Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00918-CR

                             Gary A. CAMPBELL,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR3125
                Honorable Maria Teresa Herr, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 4, 2015.


                                        _________________________________
                                        Marialyn Barnard, Justice